Case 1:19-cv-02461-RC Document2 Filed 08/14/19 Page 1 of 1

CO-386-online
10/03

United States District Court
For the District of Columbia

The James Madison Project, et al.

Plaintiff
vs

Department of the Treasury

Defendant

Ne eee Oe

Civil Action No. 19-2461

CERTIFICATE RULE LCvR 7.1

 

I, the undersigned, counsel of record for _The James Madison Project certify that to the best of my knowledge and

belief, the following are parent companies, subsidiaries or affiliates of _The James Madison Project which have

any outstanding securities in the hands of the public:

None

These representations are made in order that judges of this court may determine the need for recusal.

975905

 

BAR IDENTIFICATION NO.

 

   

 

Bradley P. Moss
Print Name

 

1250 Connecticut Avenue, N.W., Suite 700

 

 

Address
Washington D.C. 20036
City State Zip Code

(202) 907-7945
Phone Number

 
